Harrison, J.
This is an appeal from a decree of foreclosure of real estate mortgages rendered in the district court of Lancaster county May, 1892, and was submitted to this court upon the record- and bill of exceptions, without either oral argument or briefs filed calling attention to any alleged error or errors claimed to have been committed by the trial court. Under such circumstances it is the established rule of this court that, ordinarily, the judgment will be affirmed without an examination of the record. (Stabler v. Gund, 35 Neb., 648; Zimmerman Mfg. Co. v. Tower, 40 Neb., 306; Miller v. Lewis, 41 Neb., 692.) The decree of the district court is
Affirmed.